Per Curiam.

We affirm the judgment of the court of appeals for the reasons stated in its opinion. The documentation attached to Wright’s petition established that he was convicted and sentenced by the general division of the common pleas court rather than the probate division. Although his trial court judge might have normally been a probate division judge, the docket of journal entries indicates his assignment to preside over the criminal case in the general division. *425See, e.g., Sup.R. 3(B)(2), which permits presiding judges of common pleas courts to assign judges of the court “on a temporary basis to serve in another division of the court as required by the business of the court.”

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.